Citation Nr: 1511266	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right knee disability. 

3.  Entitlement to a disability rating in excess of 20 percent for a partial ACL tear of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from October 1984 to March 1985 and in May 2000.  

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from January 2008 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) regional office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned in May 2014.  A transcript of that hearing has been associated with the claims file.

The issues were remanded for further development by the Board in August 2012 to obtain any additional records and to afford the Veteran with several VA examinations and nexus opinions.  A review of the record indicates that the Board's directives were not substantially complied with regarding the issues of entitlement to service connection for a left knee disability and a low back disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  These issues are therefore addressed in the remand below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the November 2014, the Veteran submitted a statement noting that his right knee condition has worsened.  He specifically noted that doctors have informed him that he requires surgery.  He requested that VA obtain treatment records form the VA Medical Center (VAMC) Tuskegee.  Although the Veteran was provided with an examination in October 2012, as the Veteran has asserted a worsening of his right knee disability specifically noting the increase in severity since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran attended a VA examination in October 2012 regarding his left knee and low back claims.  The examiner provided a physical examination, diagnosed degenerative disc disease L5 to S1 and mild osteoarthritis of the left knee, and offered a nexus opinion.  The examiner stated that there is inadequate documentation to relate his present low back disability to his service connected right knee disability.  The examiner then opined that the Veteran's present low back condition was not caused by or resulted from or was permanently aggravated by his military service.  Similarly, the examiner found that the Veteran's left knee condition was not caused by, resulted from, or was permanently aggravated by his service-connected right knee condition.  

The August 2012 remand requested a complete rationale for any opinion provided.  The examiner did not specify why he found the documentation inadequate and whether any additional documentation would assist him in ascertaining a relationship between the Veteran's back and his service.  Additionally, the examiner noted a medical history showing an injury in service with physical therapy and medication since, yet he does not provide a rationale as to why this is not indicative of a relationship.  The examiner found the documentation to be inadequate, but failed to cite the documentation he relied upon, to include any service treatment records or current findings.  

Based on the inadequacy of the nexus opinions, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The issues must be remanded to obtain a new opinion regarding the etiology of the Veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding treatment records, specifically those from the VAMC Tuskegee.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.

2.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's right knee disability.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the right knee disability.

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his left knee and low back disabilities.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed left knee disability is causally or etiologically related to his service-connected right knee disability or to service?

b.)  Is it at least as likely as not that the Veteran's diagnosed left knee disability is aggravated by (permanently worsened by) his service-connected right knee disability?

c.)  Is it at least as likely as not that the Veteran's diagnosed back disability is causally or etiologically related to his service-connected right knee disability or to his military service?  The examiner should specifically address the Veteran's complaints of low back pain during service.  The examiner should explain why the current low back disability is not related to the in-service complaints or to his right knee disability.  

b.)  Is it at least as likely as not that the Veteran's diagnosed low back disability is aggravated by (permanently worsened by) his service-connected right knee disability?

A complete rationale should be provided for all findings and conclusions and should be set forth in a legible report.  The examiner should specifically cite the Veteran's medical history and service treatment records.  The examiner should also specifically explain his or her conclusions.

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After completion of the above, review the expanded record and determine if the benefits on appeal may be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




